t c memo united_states tax_court dale m conti petitioner v commissioner of internal revenue respondent docket no filed date dale m conti pro_se nicholas r rosado for respondent memorandum findings_of_fact and opinion lauber judge the internal_revenue_service irs or respondent deter- mined a dollar_figure deficiency in tax for petitioner’ sec_2012 taxable_year the sole all statutory references are to the internal_revenue_code code in effect for the tax_year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar issue for decision is whether petitioner is entitled to dependency_exemption deductions for two children the answer to that question in turn determines whe- ther petitioner is entitled to head-of-household filing_status we decide these is- sues in respondent’s favor findings_of_fact the parties filed a stipulation of facts with accompanying exhibits that is incorporated by this reference petitioner resided in california when he petitioned this court katherine conti katherine and mark conti mark are the children of petitioner and carolyn conti carolyn petitioner and carolyn divorced in petitioner testified that the divorce decree gave them custody of katherine and mark and allowed him to claim dependency_exemption deductions for those children until they turned sometime after the divorce decree was finalized carolyn filed for full custody of katherine and mark and began claiming depen- dency exemption deductions for them allegedly in violation of the divorce decree katherine and mark were ages and respectively in petitioner has at all times lived at addre sec_1 in san leandro california he testified that katherine and mark when they were minors would usually stay with him on school nights and would alternate staying with him and with carolyn on holidays he offered no evidence on these points apart from his testimony petitioner testified that he was not aware of katherine’s living arrangements during she graduated from high school in date her final transcript shows petitioner’s address as her address and petitioner and carolyn as her parent guardian katherine began attending college in fall and received a form 1098-t tuition statement showing her address as addre sec_2 in san leandro petitioner testified that he was not aware of mark’s living arrangements during mark was employed by andrades automotive repair and porky’s pizza palace during that year each employer issued him a form_w-2 wage and tax statement showing his address as addre sec_2 in san leandro mark also at- tended college during and received a form 1098-t showing his address as petitioner’s address petitioner timely filed hi sec_2012 federal_income_tax return claiming depen- dency exemption deductions for katherine and mark and head-of-household filing_status he did not attach to his return form_8332 release revocation of release of claim to exemption for child by custodial_parent or an equivalent document carolyn on her return also claimed katherine and mark as dependents alerted to this discrepancy by computer document-matching the irs issued peti- tioner a timely notice_of_deficiency disallowing his claimed dependency exemp- tion deductions and as a corollary thereof his claimed head-of-household filing_status petitioner timely petitioned this court for review of that determination respondent timely filed his post-trial brief on date the court gave petitioner the option of filing an answering brief by date he elected not to do so opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determina- tions erroneous see rule a 290_us_111 petitioner does not contend that the burden_of_proof should shift to respondent under sec_7491 and if he had advanced this contention it would lack merit petitioner has not provided sufficient credible_evidence to cause a shift in the burden_of_proof see sec_7491 deductions and credits are a matter of legis- lative grace taxpayers bear the burden of proving their entitlement to deductions and credits allowed by the code and substantiating the amounts thereof 503_us_79 sec_151 allows as a deduction an exemption from taxable_income dollar_figure for for each dependent as defined in sec_152 sec_152 defines a dependent as either a qualifying_child or a qualifying_relative of the taxpayer to be considered a qualifying_child of the taxpayer the child must among other things have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year see sec_152 petitioner put forth no evidence at trial to show that either katherine or mark lived with him for at least days in katherine’s final high school transcript and mark’s form 1098-t both showed petitioner’s address as their ad- dress but the form 1098-t issued by katherine’s university and the forms w-2 issued by mark’s employers all showed an address different from petitioner’s petitioner’s testimony did not provide any clarity on this issue he provided no evidence documenting the specific periods during which katherine and mark lived with him and he could not describe their daily or weekly living arrange- ments with any specificity he admitted that he could have called both children to testify as to their living arrangements during but he chose not to do so he also admitted he could have called his brother who lived with him in to testify as to the children’s living arrangements but he again chose not to do so given the absence of corroboration for petitioner’s testimony we cannot conclude that he has satisfied his burden of proving that either katherine or mark during resided with him for at least days of the year for a person to be considered a qualifying_relative a taxpayer must show among other things that he provided more than of that person’s support during the year and that the person’s gross_income during the year was less than the exemption_amount dollar_figure for defined in sec_151 mark earned at least dollar_figure in gross_income during because his gross_income exceeded the exemption_amount he cannot be considered a qualifying_relative the record does not disclose whether katherine earned gross_income during because petitioner introduced no evidence on this point and in any event did not show that he provided more than of katherine’s support we cannot find that katherine was a qualifying_relative of petitioner see sec_152 and c in certain circumstances the code provides a mechanism for a noncustodial_parent who is divorced or legally_separated to become entitled to a dependency ex- emption see sec_152 and a and b when parents are legally separa- ted or divorced sec_152 generally awards the dependency_exemption to the custodial_parent that is the parent having custody of the child for the greater portion of the year sec_152 if a child is considered emancipated under state law however he or she is treated as residing with neither parent and neither parent is deemed to have custody of the child see ferguson v commissioner tcmemo_1994_114 67_tcm_2434 kaechele v commissioner tcmemo_1992_457 64_tcm_459 sec_1 d income_tax regs once a child is considered emancipated under state law sec_152 is inapplicable and the general provision of sec_152 controls ferguson t c m cch pincite katherine and mark were ages and respectively in under california law a child is considered emancipated after turning see cal fam code secs and west as a result neither petitioner nor carolyn is deemed to have had custody of katherine or mark during and sec_152 governs the dependency_exemption claim under sec_152 a parent is not entitled to the dependency_exemption for a child unless he or she provides more than one-half of the support for that child as we have already found peti- tioner did not satisfy his burden_of_proof on this point under these circumstances we have no alternative but to conclude that petitioner has failed to carry his burden of proving his entitlement to dependency_exemption deductions for his children for as a corollary of that conclusion we find that he is not entitled to head-of-household filing_status we will - - accordingly sustain all of respondent’s determinations to reflect the foregoing decision will be entered for respondent to be entitled to head-of-household filing_status a taxpayer must maintain a home that constitutes for more than one-half of such taxable_year the principal_place_of_abode of at least one qualifying_child sec_2 petitioner failed to show that either katherine or mark resided with him for more than half of calendar_year
